DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claim 1, the closest prior art of Zhang et al. (2014/0064603) discloses generating fringe patterns using a dithering technique, projecting the fringe patterns onto an object using a projector, capturing the fringe patterns distorted by surface geometry of the object using an imaging device, and performing a fringe analysis to reconstruct a 3D shape of the object using the fringe patterns and the fringe patterns distorted by the surface geometry of the object. The prior art fails to disclose or make obvious a processor configured to: extract a plurality of feature points included in the image and to calculate positions of a three-dimensional point group expressing a three-dimensional shape of the measurement target based on the plurality of feature points, and determine the exposure time such that at least one of a number of the plurality of feature points and a number of points included in the three-dimensional point group is at least a threshold that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	January 27, 2022